DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  In paragraph 20, last sentence, it appears that the movement of the piston 38 in the second direction 44 drives the ball 24 to rotate toward the open position rather than the closed position, as disclosed elsewhere, so “closed” should be changed to --open--.  
Appropriate correction is required.
Claim Objections
Claims 3, 12, and 16-17 are objected to because of the following informalities: 
In claim 3, line 2, “arrange” should be changed to --arranged--.
In claim 12, line 2, “arrange” should be changed to --arranged--.
In claim 16, line 7, “move is a first direction” should be changed to --move in a first direction--.
In claim 17, line 2, “arrange” should be changed to --arranged--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-15 are rejected (wherein claims 12-15 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the configuration claimed appears inconsistent with the rest of the disclosure, because both pistons are claimed to be configured to drive the ball to transition to the closed position, but the disclosure is understood as disclosing that the first piston is configured to transition the ball to the closed position while the second piston is configured to transition the ball to the open position.  See also paragraph 20 in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-13 (as written) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noack et al. (US 4,522,370).
Regarding claim 1, Noack discloses in Figs. 1-6 a valve assembly, comprising:
a ball 42 configured to block fluid flow through the valve assembly while the ball 42 is in a closed position and to enable fluid flow through the valve assembly while the ball 42 is in an open position;
an actuator assembly (comprising actuator 21) configured to drive the ball 42 to transition between the open position and the closed position; and
a plurality of compression springs 59, 61 disposed on one side of the ball 42, wherein each compression spring 59, 61 of the plurality of compression springs 59, 61 is configured to directly urge the ball 42 toward the closed position (col. 3, lines 52 – 58 and col. 6, lines 14-19).
Regarding claim 2, Noack discloses in Figs. 1-6 that each compression spring 59, 61 of the plurality of compression springs 59, 61 comprises a coil spring 59, 61.
Regarding claim 3, Noack discloses in Figs. 1-6 that the plurality of compression springs 59, 61 are arrange concentrically about a longitudinal axis of the valve assembly.
Regarding claim 4, Noack discloses in Figs. 1-6 that each compression spring 59, 61 of the plurality of compression springs 59, 61 are a coil spring 59, 61.
Regarding claim 11, Noack discloses in Figs. 1-6 a valve assembly, comprising:
a ball 42 configured to block fluid flow through the valve assembly while the ball 42 is in a closed position and to enable fluid flow through the valve assembly while the ball 42 is in an open position;
closed position (col. 4, lines 53-65); and
a plurality of compression springs 59, 61 disposed on one side of the ball 42, wherein each compression spring 59, 61 of the plurality of compression springs is configured to directly urge the first piston 24 to drive the ball 42 to transition to the closed position (col. 3, lines 52 – 58 and col. 6, lines 14-19, wherein the springs 59, 61 bias the actuator 21, which is rigidly attached to the first piston 24, as shown in Figs. 5A and 6A).
Regarding claim 12, Noack teaches in Figs. 1-6 that the plurality of compression springs 59, 61 are arrange concentrically about a longitudinal axis of the valve assembly.
Regarding claim 13, Noack teaches in Figs. 1-6 that each compression spring 59, 61 of the plurality of compression springs 59, 61 comprises a coil spring 59, 61.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 and 16-18 (as understood: 11-13) are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,873,415) in view of Noack.
Regarding claim 11, Edwards discloses in Figs. 1-7 (particularly Fig. 3) a valve assembly, comprising:
a ball 30 configured to block fluid flow through the valve assembly while the ball 30 is in a closed position and to enable fluid flow through the valve assembly while the ball 30 is in an open position;
an actuator assembly comprising a first piston 48 and a second piston 52, wherein the first piston 48 is configured to drive the ball 30 to transition to the closed position (col. 4, lines 30-36), and the second piston 52 is configured to drive the ball 30 to transition to the open position (col. 4, lines 23-30); and

Edwards lacks a plurality of compression springs disposed on one side of the ball to directly urge the first piston to drive the ball to the closed position.
Noack teaches in Figs. 1-6 a plurality of compression springs 59, 61 disposed on one side of the ball 42, wherein each compression spring 59, 61 of the plurality of compression springs 59, 61 is configured to directly urge the first piston 24 to drive the ball 42 to transition to the closed position (col. 3, lines 52 – 58 and col. 6, lines 14-19, wherein the springs 59, 61 bias the actuator 21, which is rigidly attached to the first piston 24, as shown in Figs. 5A and 6A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Edwards to have a plurality of compression springs disposed on one side of the ball to directly urge the first piston to drive the ball to the closed position, as Noack teaches, for redundancy so that there’s a backup spring if one of the springs fail or their biasing force deteriorates.  Furthermore, the modification is an obvious duplication of parts (MPEP 2144.04(VI)(B)).
Regarding claim 12, Noack teaches in Figs. 1-6 that the plurality of compression springs 59, 61 are arrange concentrically about a longitudinal axis of the valve assembly.
Regarding claim 13, Noack teaches in Figs. 1-6 that each compression spring 59, 61 of the plurality of compression springs 59, 61 comprises a coil spring 59, 61.
Regarding claim 16, Edwards discloses in Figs. 1-7 (particularly Fig. 3) a valve assembly, comprising:
a ball 30 configured to block fluid flow through the valve assembly while the ball 30 is in a closed position and to enable fluid flow through the valve assembly while the ball 30 is in an open position;
an actuator assembly comprising a first piston 48 positioned on a first side of the ball 30 and a second piston 52 positioned on a second side of the ball 30, opposite the first side, wherein the first piston 48 is configured to move is a first direction to drive the ball 30 toward the closed position (col. 4, lines 30-36), and the second piston 52 is configured to move in a second direction, opposite the first direction, to drive the ball 30 toward the open position (col. 4, lines 23-30);
a fluid chamber extending between the first piston 48 and a base (comprising the housing portion that the end of the spring 46 abuts opposite from piston 48), wherein the fluid chamber is configured to receive pressurized fluid to drive the first piston 48 to move in the first direction (col. 4, lines 30-36), and
a compression spring 46 disposed within the fluid chamber, wherein each compression spring 46 is configured to directly urge the first piston 48 to move in the first direction to drive the ball 30 toward the closed position (col. 4, lines 19-23 and 30-36).
Edwards lacks a plurality of compression springs disposed within the fluid chamber to directly urge the first piston to drive the ball to the closed position.
Noack teaches in Figs. 1-6 a plurality of compression springs 59, 61 disposed within the fluid chamber that receives pressurized fluid (from line connector 73, as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Edwards to have a plurality of compression springs disposed in the fluid chamber to directly urge the first piston to drive the ball to the closed position, as Noack teaches, for redundancy so that there’s a backup spring if one of the springs fail or their biasing force deteriorates.  Furthermore, the modification is an obvious duplication of parts (MPEP 2144.04(VI)(B)).
Regarding claim 17, Noack teaches in Figs. 1-6 that the plurality of compression springs 59, 61 are arrange concentrically about a longitudinal axis of the valve assembly.
Regarding claim 18, Noack teaches in Figs. 1-6 that each compression spring 59, 61 of the plurality of compression springs 59, 61 comprises a coil spring 59, 61.
Allowable Subject Matter
Claims 5-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claims 5, 14, and 19, the first compression spring having a greater stiffness than the second compression spring and a lesser expansion distance than the second compression spring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zajac (US 5,094,426) teaches in Fig. 2 two concentric springs 48, 51 that have different stiffness (col. 3, lines 9-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753